Citation Nr: 0033847	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  98-13 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to February 
1986.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which denied a request to re-
open a previously denied claim for service connection for a 
back disability, and denied a claim of entitlement to service 
connection for migraine headaches.  By Supplemental Statement 
of the Case (SSOC) dated in April 1999, the veteran was 
informed that her request to re-open her previously denied 
claim for service connection for a back disability was being 
granted, but that the ultimate benefit sought on appeal 
(i.e., service connection for a back disability) remained 
denied.  The veteran has evidently continued to disagree with 
that denial.

A videoconference hearing was held on September 19, 2000, 
before Jeff Martin, who is a Veterans Law Judge and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  The veteran consented to have that 
type of hearing in lieu of a hearing having the Veterans Law 
Judge in person before her, and a transcript of the hearing 
has been associated with the files.


REMAND

The veteran contends that she should be service-connected for 
a back disability and migraine headaches, based on her belief 
that both disabilities had their onset during service.  After 
a review of the evidentiary record, the Board is of the 
opinion that additional development should be conducted 
before appellate review of this case.  In particular, it is 
noted that the record appears to be incomplete.

At the September 2000 videoconference hearing, the veteran 
indicated that she received medical treatment during her 
period of several years of Reserves inactive duty for her 
back and migraine headaches conditions, and that she had 
tried, unsuccessfully, to obtain copies of those medical 
records.  She indicated that she believed that that evidence 
would support her claim, especially because she joined the 
Reserves shortly after her separation from active military 
service in 1986.  This evidence is not yet of record, and an 
attempt to be secure it should be made.  (The Board notes 
that the RO did attempt to obtain copies of Reserves medical 
records in 1996, and that this attempt was unsuccessful, but 
it is not clear to the Board whether all the steps necessary 
to secure this evidence were taken.  This needs to be 
clarified.)

Additionally, the Board notes that the veteran's files 
contain evidence showing that the veteran was granted Social 
Security Administration (SSA) disability benefits, on account 
of her condition of migraine headaches, effective November 
1991, and that it appears that she was still entitled to 
those benefits as of January 1998.  However, copies of the 
actual SSA decision, and of the medical evidence on which 
that decision was based, are not of record.  Insofar as this 
evidence seems to be pertinent to at least one of the two 
matters on appeal, it needs to be secured and associated with 
the files as well.

The Board is also of the opinion that it would be useful to 
have the veteran examined by VA to clarify the diagnoses that 
are warranted in this case, and obtain a medical opinion as 
to the etiology of both claimed disabilities.

Finally, the Board notes that, while there's an official VA 
Form 00-3101-3 that verifies the veteran's active military 
service, the veteran's DD Form 214 is not of record.  While 
not essential for the resolution of the matters on appeal, 
the Board is of the opinion that this form should 
nevertheless be located and associated with the files, for 
completeness' sake.

In view of the above, this case is remanded to the RO for the 
following additional development:

1.  The RO should attempt to locate, and 
associate with the files thereafter, a 
copy of the veteran's DD Form 214, or its 
equivalent, reflecting her 1983-1986 
period of active military service.

2.  The RO ask the veteran, in writing, 
to furnish, also in writing, the 
timeframes during which she was a member 
of the Reserves.  Afterwards, the RO 
should attempt to locate, and associate 
with the files, copies of all the records 
reflecting medical care furnished to the 
veteran during her Reserves period, or 
periods, of enlistment.

3.  The RO should also attempt to locate 
a copy of the SSA decision granting 
disability benefits to the veteran 
effective November 1991, as well as of 
the medical evidence on which that 
decision was based.

4.  After the above development has been 
accomplished, and all evidence obtained 
has been associated with the files, the 
RO should schedule the veteran for a VA 
medical examination of her back, in order 
to clarify the diagnosis that is 
warranted in this case, and obtain a 
medical opinion as to the etiology of the 
claimed disability.  The written 
notification to report should advise the 
veteran of the potential consequences of 
failing to report for a scheduled VA 
medical examination.

The examiner should be asked to review 
the record, to include the veteran's 
service medical records, examine the 
veteran and indicate, in a legible 
report:  (a) whether the veteran indeed 
currently suffers from a back disability, 
as she claims; and, if she does, (b) 
whether, in the examiner's opinion, it is 
at least as likely as not that there were 
manifestations of the onset of a back 
disability during service.

The examiner should also be asked to 
indicate in the medical examination 
report whether he or she had an 
opportunity to review the files prior to 
the examination, and should also be asked 
to thoroughly explain the rationale for 
his or her medical opinion.

5.  The RO should schedule the veteran 
for a VA medical examination with the 
purpose of clarifying whether a migraine 
headaches diagnosis is warranted in this 
case, and obtaining a medical opinion as 
to the etiology of the claimed 
disability.  The written notification to 
report should advise the veteran of the 
potential consequences of failing to 
report for a scheduled VA medical 
examination.

The examiner should be asked to review 
the files, to include the veteran's 
service medical records, examine the 
veteran and indicate, in a legible 
report:  (a) whether the veteran indeed 
currently suffers from migraine 
headaches, as a chronic condition, as she 
claims; and, if she does, (b) whether, in 
the examiner's opinion, it is at least as 
likely as not that there were 
manifestations of the onset of such a 
disability during service.

The examiner should also be asked to 
indicate in the medical examination 
report whether he or she had an 
opportunity to review the files prior to 
the examination, and should also be asked 
to thoroughly explain the rationale for 
his or her medical opinion.

6.  After the above development has been 
undertaken and all the newly received 
evidence has been associated with the 
files, the RO should re-adjudicate the 
veteran's claims for service connection 
for a back disability and migraine 
headaches, making sure to review all the 
pertinent evidence of record.

If, upon re-adjudication, either of the 
benefits sought on appeal remains denied, 
the RO should furnish the veteran and her 
representative a Supplemental Statement 
of the Case, with sufficient time to 
respond therein.  Thereafter, the case 
should be returned to the Board, in 
accordance with appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



